ELLISON, J.
Plaintiff obtained a judgment against defendant and in attempting to enforce satisfaction thereof the sheriff leAded an execution on eighty acres of land owned by him which did not exceed the value of homesteads as prescribed by statute. The defendant claimed the tract as his homestead and therefore exempt. The trial court sustained the claim and the plaintiff duly appealed to the Supreme Court from whence it was transferred to this court.
Accepting the testimony of the defendant in his own behalf we feel constrained to rule that his claim is ill founded. It appears that he is the head of a family *39and has been all the time during the period covered by this controversy. About seven years prior to the levy of the execution he lived on a one hundred and sixty acre tract of land as a homestead. He moved from this and rented a smaller tract though he intended to move back again when he got in better financial condition. He never returned, but after living on the rented land for about two years, he exchanged the one hundred and sixty acre tract for the eighty in controversy on which there were no buildings, getting some money for the difference. He made this exchange also with a view of bettering his condition and with the intention of some 'time, when' he could find himself financially able, of building a house on it and residing thereon. He then gave up the rented tract and moved with his family into the town of "Windsor about 18 miles from the land in controversy. He has lived in the town continuously since, in a rented house, being a period of about five years, and has been engaged in business in the town and voted there at the local and general elections. He however says that all this time he has intended, when he could find himself able, to build a house on the eighty and reside there.
What was said by Judge Marshall in St. Louis Brewing Ass’n v. Howard, 150 Mo. 445, may well be repeated here:
“The defendant proceeded upon the idea that he could leave the property, be absent for years, engage in business' elsewhere, keep his family in other places, live in rented houses and yet if all the time he claimed the property as a homestead and had an intention to return to it at some future time and occupy it as such, it was still his homestead in law and hence exempt from sale under legal process. In this, he was in error, for whilst such animus revertendi would preserve his residence in this State, it would not preserve his right to a homestead in this property, even if under the evidence-in this case it could fairly be said that he ever had such a home*40stead right, which we do not think the evidence warrants, for it is a visible occupancy of the premises as the head of a family at the time of the levy of the writ which fixes the homestead rights of the defendant. ’ ’ That statement of the law is supported by a number of decisions. Barton v. Walker, 165 Mo. l. c. 30; Finnegan v. Prindeville, 83 Mo. 517; Tennent v. Pruitt, 94 Mo. 145.
It is true that one may exchange his homestead for another and that reasonable time will be allowed him in which to remove from one to the other. Or, he may sell one homestead with intent to invest the proceeds in another and a reasonable time will be allowed for such purpose. State ex rel. v. Hull, 74 S. W. Rep. 888. But the idea of occupancy can never become disassociated from the homestead. Its name implies that. The time of going from a former to a later homestead, will, of course, be governed by reasonable circumstances, but the circumstances detailed by defendant do not fill that requisite. In Goode v. Lewis, 118 Mo. 357, the deeds for exchange were made and Lewis intended to remove to his newly acquired place as soon as he recovered from sickness then upon him. He did not recover and in two months died without having carried out his intention. The court held such circumstances excused the delay and the failure to occupy. Considering defendant’s conduct and citizenship in residing elsewhere for several years; that the premises have no house enabling-them to be occupied, and no more prospect of ever having than there has been in the past; it would be manifestly unfair to permit him to treat them as a homestead and a bar to the rights of his creditors. Ross v. Hellyer, 26 Fed. Rep. 413.
The only case cited by defendant which, in its facts, lends any color to his claim is that of Duffey v. Willis, 99 Mo. 132. There it was said that each case must rest upon its own peculiar facts, and while the claim made was upheld there though there was an absence of near *41three years from the homestead formerly occupied, yet the property had only been rented by the month with a view of the claimant returning at any time. And before the indebtedness accrued which was the foundation of the proceedings against the property claimed, the owner’s agent had dismissed the tenant preparatory to his return. The case is as far as any has gone, and the view that the homestead had not been abandoned was not made clear without some effort. But even if considered as opposed to the view we take of this casé (which we do not) we must follow the later cases we have cited.
The result is that the judgment quashing the execution is reversed.
All concur.